NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10061

                Plaintiff-Appellee,             D.C. No.
                                                4:18-cr-00131-RM-LAB-3
 v.

ERIK ISAAC CAMACHO-MEDINA,                      MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Erik Isaac Camacho-Medina appeals from the district court’s judgment and

challenges the order of forfeiture imposed following his guilty-plea conviction for

making false statements in connection with the acquisition of a firearm, in

violation of 18 U.S.C. § 922(a)(6). We have jurisdiction under 28 U.S.C. § 1291,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      Camacho-Medina contends that the district court lacked sufficient evidence

to impose the $10,307.20 money judgment contained in the order of forfeiture.

However, the record reflects that Camacho-Medina stipulated to forfeiture of the

challenged sum as part of his guilty plea. Accordingly, the district court did not err

by not requiring the government to present additional evidence in support of the

sum. See Fed. R. Crim. P. 32.2(b)(1)(B); United States v. Newman, 659 F.3d 1235,

1244 (9th Cir. 2011) (“In most cases, an admission by the defendant suffices to

prove the factual basis for criminal forfeiture.”), abrogated on other grounds by

Honeycutt v. United States, 137 S. Ct. 1626 (2017).

      AFFIRMED.




                                          2                                    20-10061